Title: From George Washington Adams to Louisa Catherine Johnson Adams, 10 December 1823
From: Adams, George Washington
To: Adams, Louisa Catherine Johnson


				
					5.My dear Mother.
					Boston 10th. December 1823.
				
				Just this moment opening my shutters I find the ground covered with snow and it lays apparently somewhat deep. We have had a number of little drizzles as the parson called them but this is the first real snow storm of the season. Yesterday was very disagreeable: a very light snow was falling all day but not enough to accumulate much, and the air was exceedingly sharp and piercing. The thermometer was four degrees lower than it has been yet and the wind was strong Nor West. Amid all these horrors of the weather, your letter was a most cheering prospect though it must have arrived here the day before, since the papers of yesterday morning announce that the mail south of Philadelphia did not reach us. I regret the death of Mr Ghreum he is said to have been more friendly in his opinions of this country than any of the Corps Diplomatique except Stackelberg. We had not heard that he suffered from ill health upon his recent arrival in the United States, and the news of his decease was the more striking from the want of preparation. Mrs Greuhm will it is possible remain in this country: she was if I mistake not, married here and has resided some time in Washington.The Message seems to give general satisfaction; but is indeed neither fish, flesh, nor good red herring; neither here nor there; Some people are anxious to ascertain what he means by that passage intended in terrorem to the holy alliance for they can make nothing of it. It is a very statesman like paper, cried up to the skies as the one of the last winter was and certainly as worthy the enthusiasm of popular applause.I spent the last Sunday at Quincy. Grandfather was very well on Sunday till the evening and then complained of a head ache: he woke the next morning with a bad cold originating probably in his imprudently leaving off his flannels and his unwillingness to resume them. Mr Shaw has been staying there almost a fortnight: he is better there than any where and he has a cough which if he does not take special care will finish his life. Grandfather will be charmed at the renewal of your journal and I am anxious to receive it. I will keep the letters carefully and preserve them alike from indiscretion, curiosity, and envy. Grandfather may wish to have them but I shall manage to retain them, and would you permit should like to get the former series to preserve. The session will no doubt give rise to many incidents both directly and collaterally, which in your hands will produce interesting details and amusing descriptions I used to take great pleasure when at Washington in reading the green edged volume which is valuable not only for its style and the fidelity of the historical information it affords but also for its portraiture of your feelings, sentiments and character. You promised to give it to me hereafter and I shall earnestly hold your promise.Miss Sophia Otis was married last evening. The night was very stormy: “mauvaise augure.” We have no news in town. Mrs Quincy has been unwell and is observed to be in very low spirits. Life has no variety for me; but I am really very happy. Perhaps constant employment and intercourse with men in business and affairs of money will eradicate those unpleasant traits which marked the character of your  / affectionate son
				
					George Washington Adams
				
				
					Love and Remembrance to all
				
			